IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                 October 2, 2007
                                 No. 06-41629
                               Summary Calendar               Charles R. Fulbruge III
                                                                      Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JORGE LOPEZ

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 7:06-CR-497-1


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Jorge Lopez appeals the sentence imposed after the district court revoked
the term of supervised release he was serving in connection with his 2001
conviction for conspiracy to possess with the intent to distribute and distribution
of marijuana.    Lopez argues that the district court’s written judgment of
revocation conflicts with its oral pronouncement of sentence. The Government
agrees.



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-41629

      Lopez pleaded true to violating the terms of his supervised release by
leaving the judicial district without permission, and at both the revocation
hearing and at sentencing, the district court revoked his release based solely on
that violation, not the two other charges alleged in the revocation petition that
Lopez committed new state and federal drug offenses. However, the written
judgment erroneously reflects that Lopez was adjudicated guilty on all of the
allegations in the petition. Additionally, in its oral pronouncement of sentence,
the district court ordered that the 18-month sentence imposed be served
concurrently to any future sentence on the pending drug charges. The written
judgment does not reflect that the 18-month sentence is to be served
concurrently with any future sentence in Lopez’s pending Mississippi drug case.
      Therefore, because the language of the district court’s oral pronouncement
of sentence conflicts with its written judgment, the case is remanded for the
district court to amend the written judgment to conform to the district court’s
oral pronouncement of sentence. See United States v. Martinez, 250 F.3d 941,
942 (5th Cir. 2001).
      REMANDED.




                                       2